UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7901



JIBRIL LUQMAN IBRAHIM, a/k/a Grant Anderson,

                                             Petitioner - Appellant,

          versus

UNITED STATES OF AMERICA; DISTRICT OF COLUMBIA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-95-676-R)


Submitted:   April 15, 1996                 Decided:   April 29, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Jibril Luqman Ibrahim, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motions for recusal and for leave to file a complaint for failing

to comply with a pre-filing injunction. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we grant leave to proceed in forma pauperis and affirm
on the reasoning of the district court. Ibrahim v. United States,
No. CA-95-676-R   (E.D. Va. Oct. 26, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2